Title: From John Adams to Gabriel de Sartine, 16 April 1780
From: Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu, Ap. 16. 1780
     
     I have received the two Letters which your Excellency did me the Honour to write me, on the fifth and on the twelfth of this Month.
     I do not mean to give your Excellency the Trouble of answering, these Letters of mine, which contain Extracts of Letters from abroad, or simple News. This would be giving your Excellency too much trouble and taking up too much Time. Indeed, I think it will very probably be often if not always, unnecessary, because, your Excellencies Information must be, beyond all Comparison earlier more exact and more particular than mine. Yet as it is, possible that sometimes a Circumstance, of importance may escape, one Channel of Intelligence and yet pass in another, I thought it my duty sometimes to send your Excellency an Extract. In this View I have the Honour to send your Excellency, another Extract from a Letter of the 6th. of this Month. I pray your Excellency not to take the trouble to answer it. I have the Honour to be, with the greatest Respect and Consideration, your Excellencys most obedient and most humble servant
     
      John Adams
     
    